DETAILED ACTION
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  “the outside” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the outside,” but it is not clear as to what this outside refers. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakitani (2007/0013735).

 	Regarding claims 1 and 13, Sakakitani teaches a liquid ejection apparatus and method comprising: 
 	a liquid ejection head (fig. 1, item 28) for ejecting liquid; 
 	a discharge port (figs. 2, 3, item 41) for discharging waste liquid from the liquid ejection head (see figs. 1-4); 
	a waste liquid container (figs. 1-3, item 50) constructed to receive and contain the waste liquid discharged from the discharge port ([0037]), the waste liquid container being removably mounted in the liquid ejection apparatus ([0030]);
 	a mounting section (fig. 2, section and surrounding areas containing all parts other than detachable waste tank 50) for receiving the waste liquid container (see fig. 2, [0030]);
a blocking member (figs. 2-5, item 61) for shielding the discharge port in the mounting section in accordance with an operation of removing the waste liquid container from the mounting section (compare figs. 4, 5, note that, when mounted in the  mounting section as shown in figure 4, tank 50 drives blocking member 61 to uncover the discharge port 41, and when unmounted from the mounting section, the tank releases the blocking member 61 so that the blocking member covers the discharge port 41, as shown in figure 5); 
 	wherein for the operation of removing the of removing the waste liquid container from the mounting section (see fig. 5), the waste liquid container is driven to move from the discharge port along a plane extending orthogonally relative to the direction of discharging the waste liquid (fig. 5, plane shown), whereas the blocking member is driven to move along the orthogonally extending plate to a position for covering the discharge port (see fig. 5),
	wherein a hole section for containing the blocking member is provided as located in a lateral surface of the mounting section such that, as the waste liquid container is removed from the mounting section, the blocking member is driven to move from the inside of the hole section to the outside to cover the discharge port (see figs. 3, note hole section in which blocking member 61 is disposed when not covering discharge port 41. Note that “hole section” could mean any number of things. In this case, it is being defined as the combination of components surrounding the blocking member when the blocking member is not in the closed position. Note that the claimed “mounting section” has been defined above in such a way that any number of surfaces could be “lateral” surfaces).
 	Regarding claim 12, Sakakitani teaches liquid ejection apparatus according to claim 1, wherein in the operation of removing the waste liquid container from the mounting section, the direction in which the waste liquid container is moved agrees with the direction in which the blocking member is moved (see figs. 1-5, note also that “agrees with” is vague in a mechanical sense). 	Regarding claim 14, Sakakitani teaches the method according to claim 13, wherein the blocking member is driven to move horizontally to a position where the blocking member squarely faces and covers the discharge port in accordance with the operation of removing the waste liquid container from the mounting section (see figs. 1-5). 	Regarding claim 15, Sakakitani teaches the method according to claim 14, wherein the blocking member is driven to move horizontally from the position where the blocking member covers the discharge port to a position where the blocking member does not cover the discharge port in accordance with the operation of attaching the waste liquid container to the mounting section, so as to make the discharge port and the waste liquid container squarely face each other (see figs. 1-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853